              Case 3:19-cr-02000-DMS Document 42 Filed 05/19/21 PageID.114 Page 1 of 6                                          FILED
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case
                                                                                                                                  lJA\I   -I   it,   l>.AAa
                                                                                                                                          .. u       ... u   ...


                                                                                                                                      --~--
                                          UNITED STATES DISTRICT COURT                                                      CLERK, U.S. 01STRI , f COURT
                                                                                                                         SOUTHERN DISTRICT F CALIFORNIA
                                                 SOUTHERN DISTRICT OF CALIFORNIA                                        BY                        ,_, DEPUTY

                UNITED STATES OF AMERICA                                           AMENDED JUDGMENT IN A CRIMINAL CASE
                                     V.                                            (For Offenses Committed On or After November 1, 1987)

                       MARK GAROLD GAY                                                Case Number:         19CR2000-DMS

                                                                                   Sara Peloguin FD
                                                                                   Defendant's Attorney
USM Number                            25576111
 igi Correction of Sentence for Clerial Mistake (Fed. R. Crim. P. 36). Correction to Restitution amount
THE DEFENDANT:
~ pleaded guilty to count(s)                 1 through 4 of the Superseding Information

 D was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adiudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                        Count
Title & Section                           Nature of Offense                                                                          Number(s)
18 USC 2113(a)                            BANK ROBBERY                                                                               ls, 2s, 3s, 4s




    The defendant is sentenced as provided in pages 2 through                                 6           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
 ~     Count(s)      In underlying Indictment                                are          dismissed on the motion of the United States.

       Assessment: $400.00 ($100.00 as to each of Counts ls-4s)
 ~

 D JVTA Assessment*:$
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ~     No fine                      •     Forfeiture pursuant to order filed                                                   , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                                    March 20 2020
                                                                                    Date of Imposition of Sentence



                                                                                    HON. Dan~Sabraw
                                                                                    UNITED STATES DISTRICT JUDGE
           Case 3:19-cr-02000-DMS Document 42 Filed 05/19/21 PageID.115 Page 2 of 6

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:               MARK GAROLD GAY                                                           Judgment - Page 2 of 6
CASE NUMBER:             19CR2000-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED AS OF MARCH 24, 2020 as to each of Counts ls through 4s, concurrently.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at _ _ _ _ _ _ _ _ A.M.                           on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                                                              ---------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                        19CR2000-DMS
                Case 3:19-cr-02000-DMS Document 42 Filed 05/19/21 PageID.116 Page 3 of 6

     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               MARK GAROLD GAY                                                               Judgment - Page 3 of 6
     CASE NUMBER:             19CR2000-DMS

                                                  SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
THREE (3) YEARS as to each of Counts ls through 4s, concurrently.

                                              MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days ofrelease from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
              risk of future substance abuse. (check if applicable)
4.    •  The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
      a sentence ofrestitution. (check if applicable)
5.    [g]The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
      20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
      the location where the defendant resides, works, is a student, or was convicted ofa qualifying offense. (check if
      applicable)
7.    • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                                19CR2000-DMS
                 Case 3:19-cr-02000-DMS Document 42 Filed 05/19/21 PageID.117 Page 4 of 6
,
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:                  MARK GAROLD GAY                                                                         Judgment - Page 4 of 6
     CASE NUMBER:                19CR2000-DMS

                                          STANDARD CONDITIONS OF SUPERVISION
    As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
    supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
    while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
    court about, and bring about improvements in the defendant's conduct and condition.

    I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
       hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
       office or within a different time frame.

    2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
       about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
       as instructed.

    3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
       getting permission from the court or the probation officer.

    4. The defendant must answer truthfully the questions asked by their probation officer.

    5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
       anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
       probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
       unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
       expected change.

    6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
       permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
       view.

    7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
       excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to fmd full-
       time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
       defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
       probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
       due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
       change or expected change.

    8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
       knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
       first getting the permission of the probation officer.

    9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

    10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
        anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
        as nunchakus or lasers).

    11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
        informant without first getting the permission of the court.

    12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
        officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
        The probation officer may contact the person and confirm that the defendant notified the person about the risk.

    13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                              19CR2000-DMS
             Case 3:19-cr-02000-DMS Document 42 Filed 05/19/21 PageID.118 Page 5 of 6
,
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:            MARK GAROLD GAY                                                         Judgment - Page 5 of 6
    CASE NUMBER:          19CR2000-DMS

                                   SPECIAL CONDITIONS OF SUPERVISION

       I. Not engage in the employment or profession of fiduciary responsibility.

       2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

       3. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period ofup to
          120 days (non-punitive).

       4. Submit to a search of person, property, house, residence, office, vehicle, papers, cellular phone,
          computer or other electronic communication or data storage devices or media effects, conducted by a
          United States Probation Officer or any federal, state, or local law enforcement officer, at any time with
          or without a warrant, and with or without reasonable suspicion. Failure to submit to such a search may
          be grounds for revocation; you shall warn any other residents that the premises may be subject to
          searches pursuant to this condition.

       5. Provide complete disclosure of personal and business financial records to the probation officer as
          requested.

       6. Notify the Collections Unit, United States Attorney's Office, of any interest in property obtained,
          directly or indirectly, including any interest obtained under any other name, or entity, including a trust,
          partnership or corporation.

       7. Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property
          owned, directly or indirectly, including any interest held or owned under any other name, or entity,
          including a trust, partnership or corporation.

       8. Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines
          of credit without approval of the probation officer.

        9. Enroll in and successfully complete a residential drug treatment program.




                                                                                                      19CR2000-DMS
              Case 3:19-cr-02000-DMS Document 42 Filed 05/19/21 PageID.119 Page 6 of 6
'   AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:             MARK GAROLD GAY                                                         Judgment - Page 6 of 6
    CASE NUMBER:           l9CR2000-DMS


                                                     RESTITUTION


    Pay restitution in the amount of$19,581.50 through the Clerk, U.S. District Court. Payment of restitution shall
    be forthwith. During any period of incarceration, the defendant shall pay restitution through the Inmate
    Financial Responsibility Program at the rate of 50% of the defendant's income, or $25.00 per quarter,
    whichever is greater. The defendant shall pay the restitution during his supervised release at the rate of $25 per
    month. These payment schedules do not foreclose the United States from exercising all legal actions, remedies,
    and process available to it to collect the restitution judgment.

    Restitution is to be paid to the following victims and distribution is to be made on a pro rata basis.

    Victim                         Amount

    Wells Fargo                    $4,481.50
    5522 Balboa Avenue
    San Diego CA

    Wells Fargo                    $4,350.00
    276 N. El Camino Real
    Encinitas, CA

    Wells Fargo                    $ 550.00
    961 Palomar Airport Drive
    Carlsbad, CA

    Wells Fargo                    $10,200.00
    1450 S. Broadway
    Santa Maria, CA

    Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States
    Attorney's Office of any change in the defendant's mailing or residence address, no later than thirty (30) days
    after the change occurs.




                                                                                                        19CR2000-DMS
